Citation Nr: 0417264	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$35,407.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty from August 1967 to 
January 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision made by the Committee 
on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The May 2000 decision considered the question of 
waiver of recovery of an overpayment of pension benefits of 
$35,407.00, and denied a waiver of that overpayment based on 
a finding of unfair gain.  The Committee subsequently denied 
waiver of recovery of the overpayment in July 2001, finding 
that bad faith on the part of the appellant precluded further 
consideration of a waiver.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

A review of the record reveals that the appellant was awarded 
VA pension benefits from December 1994.  The overpayment in 
this case was created by a July 1998 RO letter that 
retroactively terminated the appellant's pension benefits, 
effective from February 1, 1995, following receipt of 
information that revealed that the appellant's spouse had had 
unreported income in excess of the allowable family income 
limit beginning in 1995.  (The appellant's December 1994 
application for benefits (VA Form 21-526) had stated that 
neither he nor his wife had any income whatsoever.)  By 
letter received by the RO in July 1998, the appellant 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the COWC for further 
action.

The Board notes that the appellant requested a hearing at the 
RO.  The appellant and his spouse presented testimony at a 
personal hearing conducted at the RO before a hearing 
officer.  However, as subsequently noted by the RO, a hearing 
officer has no jurisdiction over COWC cases.  See M21-1, Part 
IV, Para. 35.05h.  (It does not appear from the record that 
the hearing officer who conducted the hearing was a member of 
the COWC.)  Therefore, the appellant's request for a hearing 
before the COWC is still pending.

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED for the 
following action:

1.  The appellant should be scheduled for 
a hearing before the COWC.  

2.  After any additional development 
deemed necessary by the COWC has been 
accomplished, the committee should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
for waiver.  If it is found, based upon 
the evidence of record, that the 
appellant's pension benefits overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  If a waiver is denied, the 
RO should explain the reasons and bases 
for that decision, specifically 
addressing whether it is on the basis of 
the existence of fraud, misrepresentation 
or bad faith, thereby precluding 
consideration of a waiver, or whether a 
waiver was denied based upon principles 
of equity and good conscience, in 
accordance with 38 C.F.R. § 1.965(a). 

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

